Exhibit 10.6

 



APPLIED OPTOELECTRONICS, INC.

 

AMENDED AND RESTATED REVOLVING CREDIT NOTE

 

 

  Sugar Land, TX $17,500,000 June 24, 2016

 

 

FOR VALUE RECEIVED, APPLIED OPTOELECTRONICS, INC., a Delaware corporation (the
“Borrower”), promises to pay to the order of EAST WEST BANK (the “Lender”) the
principal amount of SEVENTEEN MILLION FIVE HUNDRED THOUSAND DOLLARS
($17,500,000) or, if less, the aggregate amount of Facility A Revolving Loans
(as defined in the Credit Agreement referred to below) made by the Lender to the
Borrower pursuant to the Credit Agreement referred to below outstanding on the
Expiration Date (as defined in such Credit Agreement) or in such amounts on such
earlier dates as may be provided in such Credit Agreement.

 

The Borrower also promises to pay interest on the unpaid principal amount hereof
from the date hereof until paid at the rates and at the times determined in
accordance with the provisions of the Credit Agreement.

 

All payments of principal and interest in respect of this Amended and Restated
Revolving Credit Note (this “Note”) shall be made in lawful money of the United
States of America in same day funds at the office of the Lender described in the
Credit Agreement.

 

This Note is a Revolving Note referred to in, and is entitled to the benefits
of, the Credit Agreement, dated as of June 30, 2015 (as amended, modified or
supplemented, the “Credit Agreement”) between the Borrower, the Agent and the
Lenders, which among other things provides for the acceleration of the maturity
hereof upon the occurrence of certain events and for repayments in certain
circumstances and upon certain terms and conditions. Terms defined in the Credit
Agreement have the same meanings herein.

 

This Note is secured by the Security Documents.

 

The Borrower hereby expressly waives presentment, demand, notice, protest and
all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Note and the Credit Agreement, and
an action for amounts due hereunder or thereunder shall immediately accrue.

 

The Lender and the Borrower intend to conform to all applicable laws limiting
the maximum rate of interest that may be charged or collected by the Lender from
the Borrower. Accordingly, notwithstanding any other provision hereof, the
Borrower shall not be required to make any payment to or for the account of the
Lender, and the Lender shall refund any payment made by the Borrower, to the
extent that such requirement or such failure to refund would violate or conflict
with mandatory and nonwaivable provisions of applicable law limiting the maximum
amount of interest which may be charged or collected by the Lender from the
Borrower. To the fullest extent permitted by law, in any action, suit or
proceeding pertaining to this Note, the burden of proof, by clear and convincing
evidence, shall be on the Borrower to demonstrate that this Paragraph applies to
limit any obligation of the Borrower under this Note or to require the Lender to
make any refund, or claiming that this Note conflicts with any applicable law
limiting the maximum rate of interest that may be charged or collected by the
Lender from the Borrower, as to each element of such claim.

 

This Note shall be governed by, and construed in accordance with, the laws of
the State of New York without giving effect to its choice of law principles.

 

This Note amends and restates the Revolving Credit Note by the Borrower in favor
of the Lender dated June 30, 2015 (the “Original Note”) in the amount of
$12,000,000; provided, however, that the execution and delivery of this Note
shall not in any circumstances be deemed to have terminated, extinguished or
discharged the Borrower’s indebtedness under the Original Note, which
indebtedness shall continue under and be governed by this Note and the Credit
Agreement. This Note is an amendment and restatement of the Original Note and is
NOT A NOVATION.

 

[Remainder of Page Intentionally Left Blank]



 



   

 

 

 



IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer, as of the date and the place first
above written.

 



 

  APPLIED OPTOELECTRONICS, INC.           By: /s/ CHIH-HSIANG (THOMPSON) LIN  
Name: CHIH-HSIANG (THOMPSON) LIN   Title: President and CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[Signature Page to Amended and Restated Revolving Credit Note (EWB - Facility
A)]

 



   

